Name: Commission Regulation (EC) No 1227/2003 of 9 July 2003 determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1227Commission Regulation (EC) No 1227/2003 of 9 July 2003 determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met Official Journal L 172 , 10/07/2003 P. 0011 - 0011Commission Regulation (EC) No 1227/2003of 9 July 2003determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter, of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98(1), as amended by Regulation (EC) No 1096/2001(2), and in particular Article 5 thereof,Whereas:(1) Article 2(2) of Regulation (EC) No 1081/1999 provides for the quantities reserved for traditional importers under the two tariff quotas to be allocated in proportion to their imports during the period 1 July 2000 to 30 June 2003.(2) Allocation of the quantities available to operators covered by Article 2(3) of that Regulation under the two tariff quotas is to be in proportion to the quantities applied for. Since the quantities applied for exceed those available, a fixed percentage reduction should be set,HAS ADOPTED THIS REGULATION:Article 11. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0001 shall be granted to the following extent:(a) 22,7454 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999;(b) 4,4869 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999.2. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0003 shall be granted to the following extent:(a) 23,4978 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999;(b) 3,3723 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999.Article 2This Regulation shall enter into force on 10 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 131, 27.5.1999, p. 15.(2) OJ L 150, 6.6.2001, p. 33.